TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00315-CV



                                   Cindy Schlapper, Appellant

                                                  v.

       Rand Forest, Buck Childers, Robert Stewart Leonard, Dorothy Stewart Uzell,
           Betty Stewart Hanson, Mike Keuhl, Flagship Marine Corporation
                         and Shoreline Development, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
      NO. D-1-GN-05-000033, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Cindy Schlapper has filed a motion to abate the instant appeal for 30 days

to allow her to obtain a final appealable judgment from the trial court. More than 10 days have

elapsed since the motion was filed, and appellees have not responded. Accordingly, we grant

appellant’s motion and abate this appeal for 30 days until January 16, 2007. If by that date appellant

has not obtained a final appealable judgment, this case will be dismissed for want of jurisdiction.



                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Filed: December 14, 2006